Case 2:20-cv-00547-KSM Document1 Filed 01/31/20 Page 1 of 21

f

,

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

JOHN MAHONEY, on behalf of himself and all

others similarly situated,
0-0. 847

 

Plaintiffs,
v. : CLASS ACTION COMPLAINT
: FOR INJUNCTIVE AND
CHRISTMAS CITY HOTEL, L.L.C., : DECLARATORY RELIEF
Defendant. : F L. = I)
JAN 31 2020
Totten eee ee en x _ WATE BARKMAN, Clerk
Yo cree Aha Cherly
INTRODUCTION

1. Plaintiff JOHN MAHONEY (“Plaintiff or “MAHONEY”), on behalf of himself and
others similarly situated, asserts the following claims against Defendant CHRISTMAS
CITY HOTEL, L.L.C. (“Defendant” or “CHRISTMAS CITY HOTEL”) as follows,

2. Based on a 2010 U.S. Census Bureau report, approximately 8.1 million people in the
United States are visually impaired, including 2.1 million who are blind, and according to
the American Foundation for the Blind’s 2016 report, approximately 300,000 visually
impaired persons live in the State of Pennsylvania.

3. “Being unable to access website puts individuals at a great disadvantage in today’s society,
which is driven by a dynamic electronic marketplace and unprecedented access to
information.” U.S. Dep’t of Justice, Statement of Eve L. Hill before the Senate Comm. on
Health, Educ., Labor & Pensions, at 3 (May 14, 2013).

4. Plaintiff is a blind, visually-impaired handicapped person and a member of a protected

class of individuals under the

 
5.

Case 2:20-cv-00547-KSM Document1 Filed 01/31/20 Page 2 of 21

ADA, under 42 U.S.C. § 12102(1)-(2), and the regulations implementing the ADA set
forth at 28 CFR §§ 36.101 ef seg.

Plaintiff requires screen-reading software to read website content using his computer.
Plaintiff uses the terms “blind” or “visually-impaired” to refer to all people with visual
impairments who meet the legal definition of blindness in that they have a visual acuity
with correction of less than or equal to 20 x 200,

Plaintiff brings this civil rights action against Defendant to enforce Title III of the
Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (“Title ITP’), which requires,
among other things, that a public accommodation (1) not deny persons with disabilities the
benefits of its services, facilities, privileges and advantages; (2) provide such persons with
benefits that are equal to those provided to nondisabled persons; (3) provide auxiliary aids
and services—including electronic services for use with a computer screen reading
program—where necessary to ensure effective communication with individuals with a
visual disability, and to ensure that such persons are not excluded, denied services,
segregated or otherwise treated differently than sighted individuals; and (4) utilize
administrative methods, practices, and policies that provide persons with disabilities equal
access to online content.

By failing to make its Website available in a manner compatible with computer screen
reader programs, CHRISTMAS CITY HOTEL, a public accommodation subject to Title
Ill, deprives blind and visually-impaired individuals the benefits of its online goods,
content, and services—all benefits it affords nondisabled individuals—thereby increasing

the sense of isolation and stigma among these Americans that Title II] was meant to redress.

 
10,

Case 2:20-cv-00547-KSM Document1 Filed 01/31/20 Page 3 of 21

Upon information and belief, because CHRISTMAS CITY HOTEL’s Website has never

been accessible and because CHRISTMAS CITY HOTEL does not have, and has never

had, an adequate corporate policy that is reasonably calculated to cause its Website to

become and remain accessible, Plaintiff invokes 42 U.S.C, § 12188(a)(2) and seeks a

permanent injunction requiring:

a.

that CHRISTMAS CITY HOTEL retain a qualified consultant acceptable to
Plaintiff (“Mutually Agreed Upon Consultant”) who shall assist it in improving
the accessibility of its Website so the goods and services on them may be
equally accessed and enjoyed by individuals with vision related disabilities;

that CHRISTMAS CITY HOTEL work with the Mutually Agreed Upon
Consultant to ensure that all employees involved in website development and
content development be given web accessibility training on a periodic basis,
including onsite training to create accessible content at the design and
development stages;

that CHRISTMAS CITY HOTEL work with the Mutually Agreed Upon
Consultant to perform an automated accessibility audit on a periodic basis to
evaluate whether CHRISTMAS CITY HOTEL’s Website may be equally
accessed and enjoyed by individuals with vision related disabilities on an
ongoing basis;

that CHRISTMAS CITY HOTEL work with the Mutually Agreed Upon
Consultant to perform end-user accessibility/usability testing on a periodic
basis with said testing to be performed by individuals with various disabilities
to evaluate whether CHRISTMAS CITY HOTEL’s Website may be equally
accessed and enjoyed by individuals with vision related disabilities on an
ongoing basis;

that CHRISTMAS CITY HOTEL work with the Mutually Agreed Upon
Consultant to create an accessibility policy that will be posted on its Website,
along with an e-mail address and tollfree phone number to report accessibility -
related problems; and

that Plaintiff, their counsel and its experts monitor Defendant’s Website for up
to two years after the Mutually Agreed Upon Consultant validates it is free of
accessibility errors/violations to ensure CHRISTMAS CITY HOTEL has

adopted and implemented adequate accessibility policies.

Web-based technologies have features and content that are modified on a daily, and

 
11.

Case 2:20-cv-00547-KSM Document1 Filed 01/31/20 Page 4 of 21

in some instances, an hourly, basis, and a one time “fix” to an inaccessible website will not

cause the website to remain accessible without a corresponding change in corporate

policies related to those web-based technologies. To evaluate whether an inaccessible
website has been rendered accessible, and whether corporate policies related to web-based
technologies have been changed in a meaningful manner that will cause the website to
remain accessible, the website must be reviewed on a periodic basis using both automated
accessibility screening tools and end user testing by disabled individuals,
JURISDICTION AND VENUE

This Court has subject-matter jurisdiction over this action under 28 U.S.C. § 1331 and 42
U.S.C. § 12188.

CHRISTMAS CITY HOTEL purposefully targets and otherwise solicits business from
Pennsylvania residents through its Website. Because of this targeting, it is not unusual for
CHRISTMAS CITY HOTEL to conduct business with Pennsylvania residents. In fact, the
opposite is true: CHRISTMAS CITY HOTEL clearly does business over the Internet with
Pennsylvania residents, having entered into contracts with Pennsylvania residents that
involve the knowing and repeated transmission of computer files over the Internet. See
Gniewkowski v. Lettuce Entertain You, Order, ECF No. 123 (W.D. Pa Apr. 25, 2017)
clarified by Order of Court, ECF No. 169 (W.D. Pa. June 22, 2017) (Judge Schwab) (The
court exercised personal jurisdiction over an out-of-forum defendant for claims its website
is inaccessible to a visually disabled resident of the forum state.); see also decess Now Inc.
y. Otter Products, LLC, Case No. 1:17-cv-10967-PBS (D.Mass. Dec. 4, 2017) (exercising
personal jurisdiction over forum-based plaintiff's website accessibility claims against out-

of-forum website operator).

 
13,

14.

15,

16.

17.

18.

19,

Case 2:20-cv-00547-KSM Document1 Filed 01/31/20 Page 5 of 21

Venue in this District is proper under 28 U.S.C. § 1391(b)(2) because this is the judicial
district in which a substantial part of the acts and omissions giving rise to Plaintiff claims
occurred,

This Court is empowered to issue a declaratory judgment under 28 U.S.C. §§ 2201 and
2202.

PARTIES

Plaintiff, at all relevant times, is and was a resident of Bucks County, Pennsylvania.

Defendant is and was at all relevant times a Pennsylvania Limited Liability Company doing
business in Pennsylvania, including its location at 437 Main Street, Bethlehem, PA 18018.
Defendant’s physical locations, its Website and the goods and services offered thereupon,
is a public accommodation within the definition of Title II] of the ADA, 42 U.S.C, § |
12181(7).

NATURE OF ACTION

The Internet has become a significant source of information, a portal, and a tool for
conducting business, doing everyday activities such as shopping, learning, banking,
researching, as well as many other activities for sighted, blind and visually-impaired
persons alike.

In today’s tech-savvy world, blind and visually impaired people have the ability to access
website using keyboards in conjunction with screen access software that vocalizes the
visual information found on a computer screen or displays the content on a refreshable
Braille display. This technology is known as screen-reading software. Screen-reading
software is currently the only method a blind or visually-impaired person may

independently access the internet. Unless websites are designed to be read by screen-

 
20,

21.

22.

23.

Case 2:20-cv-00547-KSM Document1 Filed 01/31/20 Page 6 of 21

reading software, blind and visually-impaired persons are unable to fully access website,
and the information, products, goods and contained thereon.
Blind and visually-impaired users of Windows operating system-enabled computers and
devices have several screen reading software programs available to them. Some of these
programs are available for purchase and other programs are available without the user
having to purchase the program separately. Job Access With Speech, otherwise known as
“JAWS” is currently the most popular, separately purchased and downloaded screen-
reading software program available for a Windows computer. Another popular screen-
reading software program is NonVisual Desktop Access “NVDA.” Plaintiff uses the latter.
For screen-reading software to function, the information on a website must be capable of
being rendered into text. If the website content is not capable of being rendered into text,
the visually-impaired user is unable to access the same content available to sighted users.
The international website standards organization, the World Wide Web Consortium,
known throughout the world as W3C, has published version 2.1 of the Web Conient
Accessibility Guidelines (“WCAG 2.1”). WCAG 2.1 are well-established guidelines for
making website accessible to blind and visually-impaired people. These guidelines are
universally followed by most large business entities and government agencies to ensure
their website are accessible.
Non-compliant website pose common access barriers to blind and visually-impaired
persons, Common barriers encountered by blind and visually impaired persons include, but
are not limited to, the following:

a, A text equivalent for every non-text element is not provided;

b. Title frames with text are not provided for identification and navigation;

 
Case 2:20-cv-00547-KSM Document1 Filed 01/31/20 Page 7 of 21

c. Equivalent text is not provided when using scripts;

d. Forms with the same information and functionality as for sighted
persons are not provided;

e. Information about the meaning and structure of content is not
conveyed by more than the visual presentation of content:

f. Text cannot be resized without assistive technology up to 200%
without losing content or functionality;

g, If the content enforces a time limit, the. user is not able to extend,
adjust or disable it;

h. Web pages do not have titles that describe the topic or purpose;
i, The purpose of each link cannot be determined from the link text
alone or from the link text and its programmatically determined link context;
j. One or more keyboard operable user interface lacks a mode of
operation where the keyboard focus indicator is discernible;

k, The default human language of each web page cannot be

programmatically determined;

l, When a component receives focus, it may initiate a change in
context;
m, Changing the setting of a user interface component may

automatically cause a change of context where the user has not been advised before
using the component;

n. Labels or instructions are not provided when content requires user

 
24,

29.

26,

Case 2:20-cv-00547-KSM Document1 Filed 01/31/20 Page 8 of 21

input, which include captcha prompts that require the user to verify that he or she

is not a robot;

0. In content which is implemented by using markup languages,

elements do not have complete start and end tags, elements are not nested according

to their specifications, elements may contain duplicate attributes, and/or any IDs

are not unique;
p. Inaccessible Portable Document Format (PDFs); and,

q. The name and role of all User Interface elements cannot be

programmatically determined; items that can be set by the user cannot be

programmatically set; and/or notification of changes to these items is not available

to user agents, including assistive technology.

STATEMENT OF FACTS

Defendant is a hotel company that owns and operates www.hotelbethlehem.com (its

“Website’), offering features which should allow all consumers to access its goods and

services throughout the United States, including Pennsylvania.

Plaintiff is a visually-impaired and legally blind person, who cannot use a computer

without the assistance of screen-reading software. Plaintiff is, however, a proficient NVDA

screen-reader user and uses it to access the Internet.

Plaintiff has attempted to use Defendant’s Website at least once in the past. Unfortunately,
because of CHRISTMAS CITY HOTEL’s failure to build its Website in a manner that is

compatible with screen reader programs, he is unable to understand, and thus is denied the

benefit of, much of the content and services he wishes to access or use. For example:

a. Many features on the Website lacks alt. text, which is the invisible code

embedded beneath a graphical image. As a result, Plaintiff was unable to

-8-

 
Case 2:20-cv-00547-KSM Document1 Filed 01/31/20 Page 9 of 21

differentiate what products were on the screen due to the failure of the Website
to adequately describe its content.

Many features on the Website also fail to Add a label element or title attribute
for each field. This is a problem for the visually impaired because the screen
reader fails to communicate the purpose of the page element. It also leads to the
user not being able to understand what he or she is expected to insert into the
subject field.

The Website also contains a host of broken links, which is a hyperlink to a non-
existent or empty webpage. For the visually impaired this is especially
paralyzing due to the inability to navigate or otherwise determine where one is

on the website once a broken link is encountered.

27, ~+As a result of visiting CHRISTMAS CITY HOTEL’s Website and from investigations

performed on his behalf, Plaintiff is aware the Website include at least the following

additional barriers blocking his full and equal use:

a.

b,

The Website does not provide a text equivalent for every non-text element;
The purpose of each link cannot be determined from the link text alone or from
the link text and its programmatically determined link context;

Web pages lack titles that describe their topic or purpose;

Headings and labels do not describe topic or purpose;

Keyboard user interfaces lack a mode of operation where the keyboard focus
indicator is visible;

The default human language of each web page cannot be programmatically

determined;

 
28.

29,

Case 2:20-cv-00547-KSM Document 1 Filed 01/31/20 Page 10 of 21

h.

im.

The human language of each passage or phrase in the content cannot be
programmatically determined;

Labels or instructions are not always provided when content requires user input;
Text cannot be resized up to 200 percent without assistive technology so that it
may still be viewed without loss of content or functionality;

A mechanism is not always available to bypass blocks of content that are
repeated on multiple web pages;

A correct reading sequence is not provided on pages where the sequence in
which content is presented affects its meaning;

In content implemented using markup languages, elements do not always have
complete start and end tags, are not nested according to their specifications,
may contain duplicate attributes, and IDs are not always unique; and

The name and role of all UI elements cannot be programmatically determined;
things that can be set by the user cannot be programmatically set; and/or
notification of changes to these items is not available to user agents, including

assistive technology.

These barriers, and others, deny Plaintiff full and equal access to all of the services the
Website offers, and now deter him from attempting to use the Website and/or visit
CHRISTMAS CITY HOTEL. Still, Plaintiff would like to, and intends to, attempt to access
CHRISTMAS CITY HOTEL’s Website in the future to research the services the Website
offers, or to test the Website for compliance with the ADA.

Due to Defendant's failure and refusal to remove access barriers to its website, Plaintiff

and visually-impaired persons have been and are still being denied equal access to

-10-

 
30.

32,

33.

34.

Case 2:20-cv-00547-KSM Document 1 Filed 01/31/20 Page 11 of 21

Defendant’s Website, and the numerous goods and services and benefits offered to the
public through the Website.

If the Website were accessible, i.e. if CHRISTMAS CITY HOTEL removed the access
barriers described above, Plaintiff could independently research the Website’s offerings,
including booking a stay at the CHRISTMAS CITY HOTEL Resort.

Through his attempts to use the Website, Plaintiff has actual knowledge of the access
barriers that make these services inaccessible and independently unusable by blind and
visually-impaired people.

Though CHRISTMAS CITY HOTEL may have centralized policies regarding the
maintenance and operation of its Website, upon and information and belief, CHRISTMAS
CITY HOTEL has never had a plan or policy that is reasonably calculated to make its
Website fully accessible to, and independently usable by, individuals with vision related
disabilities. As a result, the complained of access barriers are permanent in nature and
likely to persist.

The law requires that CHRISTMAS CITY HOTEL reasonably accommodate Plaintiffs
disabilities by removing these existing access barriers. Removal of the barriers identified
above is readily achievable and may be carried out without much difficulty or expense.
Plaintiff's above request for injunctive relief is consistent with the work performed by the
United States Department of Justice, Department of Transportation, and U.S. Architectural
and Transportation Barriers Compliance Board (the “Access Board”), all of whom have
relied upon or mandated that the public-facing pages of website complies with an

international compliance standard known as Web Content Accessibility Guidelines version

-Il-

 
Case 2:20-cv-00547-KSM Document 1 Filed 01/31/20 Page 12 of 21

2.1 AA (WCAG 2.1 AA”), which is published by an independent third party known as
the Worldwide Web Consortium (“W3C”).

35, Plaintiff and the Class have been, and in the absence of an injunction will continue to be,
injured by CHRISTMAS CITY HOTEL’s failure to provide its online content and services
in a manner that is compatible with screen reader technology.

36. CHRISTMAS CITY HOTEL has long known that screen reader technology is necessary
for individuals with visual disabilities to access its online content and services, and that it
is legally responsible for providing the same in a manner that is compatible with these
auxiliary aids.

37. Indeed, the Disability Rights Section of the DOJ reaffirmed in a 2015 Statement of Interest
before the United States District Court for the District of Massachusetts that it has been a
“longstanding position” of the Department of Justice “that the ADA applies to website of
public accommodations.” See National Association of the Deaf v. Massachusetts Institute
of Technology, No. 3:15-cv-300024-MGM, DOJ Statement of Interest in Opp. To Motion
to Dismiss or Stay, Doc. 34, p. 4 (D. Mass. Jun. 25, 2015) (“MIT Statement of Interest”);
see also National Association of the Deaf. v. Harvard University, No. 3:15-cv-30023-
MGM, DOJ Statement of Interest of the United States of America, Doc. 33, p.4 (D. Mass.
Jun. 25, 2015) (“Harvard Statement of Interest’).

38. The ADA expressly contemplates the injunctive relief that Plaintiff seeks in this action. In
relevant part, the ADA requires:

In the case of violations of . . . this title, injunctive relief shall include an order to alter
facilities to make such facilities readily accessible to and usable by individuals with
disabilities . .. Where appropriate, injunctive relief shall also include requiring the . .

modification of a policy...

42 U.S.C. § 12188(a)(2).

.12-

 
39,

40.

4],

42.

43,

44,

45.

Case 2:20-cv-00547-KSM Document 1 Filed 01/31/20 Page 13 of 21

There is no DOJ administrative proceeding that could provide Plaintiff with Title II]
injunctive relief,

While DOJ has rulemaking authority and can bring enforcement actions in court, Congress
has not authorized it to provide an adjudicative administrative process to provide Plaintiff
with relief.

Plaintiff alleges violations of existing and longstanding statutory and regulatory
requirements to provide auxiliary aids or services necessary to ensure effective
communication, and courts routinely decide these types of matters.

Resolution of Plaintiff's claims does not require the Court to unravel intricate, technical
facts, but rather involves consideration of facts within the conventional competence of the
courts, e.g. (a) whether CHRISTMAS CITY HOTEL offers content and services on its
Website, and (b) whether Plaintiff can access the content and services.

Without injunctive relief, Plaintiff and other visually-impaired consumers will continue to
be unable to independently use the Website, violating their rights.

CLASS ACTION ALLEGATIONS

Plaintiff, on behalf of himself and all others similarly situated, seeks to certify a nationwide
class under Fed. R, Civ. P. 23(a} and 23(b)(2): all legally blind individuals in the United
States who have attempted to access Defendant’s Website and as a result have been denied
access to the equal enjoyment of goods and services, during the relevant statutory period.

Common questions of law and fact exist amongst Class, including:

a. Whether Defendant’s Website is a “public accommodation” under
the ADA;
b, Whether Defendant’s Website denies the full and equal enjoyment

-13-

 
46,

47,

48.

49,

50.

51.

52.

Case 2:20-cv-00547-KSM Document 1 Filed 01/31/20 Page 14 of 21

of its products, services, facilities, privileges, advantages, or accommodations to
people with visual disabilities, violating the ADA.
Plaintiff's claims are typical of the Class. The Class, like Plaintiff, are visually impaired or
otherwise blind, and claim that Defendant has violated the ADA by failing to remove
access barriers on its Website so as to be independently accessible to the Class.
Plaintiff will fairly and adequately represent and protect the interests of the Class Members
because Plaintiff has retained and is represented by counsel competent and experienced in
complex class action litigation, and because Plaintiff has no interests antagonistic to the
Class Members.
Class certification of the claims is appropriate under Fed. R. Civ. P. 23(b){2) because
Defendant has acted or refused to act on grounds generally applicable to the Class, making
appropriate both declaratory and injunctive relief with respect to the Class as a whole.
Alternatively, class certification is appropriate under Fed. R. Civ. P, 23(b)(3) because fact
and legal questions common to Class Members predominate over questions affecting only
individual Class Members, and because a class action is superior to other available methods
for the fair and efficient adjudication of this litigation.
Judicial economy will be served by maintaining this lawsuit as a class action in that it is
likely to avoid the burden that would be otherwise placed upon the judicial system by the

filing of numerous similar suits throughout the United States.

FIRST CAUSE OF ACTION
VIOLATIONS OF THE ADA, 42 U.S.C. § 12181 ef seq.

Plaintiff, on behalf of himself and the Class Members, repeats and realleges every
allegation of the preceding paragraphs as if fully set forth herein.

Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 et seq., provides:

-[4-

 
Case 2:20-cv-00547-KSM Document 1 Filed 01/31/20 Page 15 of 21

No individual shail be discriminated against on the basis of disability in the full and equal
enjoyment of the goods, services, facilities, privileges, advantages, or accommodations of
any place of public accommodation by any person who owns, leases (or leases to), or
operates a place of public accommodation.

42 U.S.C. § 12182(a),

53.  Defendant’s Website is a public accommodations within the definition of Title TII of the
ADA, 42 U.S.C, § 12181(7). The Website is a service that is offered to the general public,
and as such, must be equally accessible to all potential consumers.

54. Under Section 302(b)(1) of Title LI] of the ADA, it is unlawful discrimination to deny
individuals with disabilities the opportunity to participate in or benefit from the products,
services, facilities, privileges, advantages, or accommodations of an entity. 42 U.S.C. §
12182¢b)(1)(A)G).

55. Under Section 302(b)(1) of Title IH of the ADA, it is unlawful discrimination to deny
individuals with disabilities an opportunity to participate in or benefit from the products,
services, facilities, privileges, advantages, or accommodation, which is equal to the
opportunities afforded to other individuals. 42 U.S.C. § 12182(b)(1)(A)G)).

56. Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also includes,
among other things:

[A] failure to make reasonable modifications in policies, practices, or procedures, when
such modifications are necessary to afford such goods, services, facilities, privileges,
advantages, or accommodations to individuals with disabilities, unless the entity can
demonstrate that making such modifications would fundamentally alter the nature of such
goods, services, facilities, privileges, advantages or accommodations; and a failure to take
such steps as may be necessary to ensure that no individual with a disability is excluded,
denied services, segregated or otherwise treated differently than other individuals because
of the absence of auxiliary aids and services, unless the entity can demonstrate that taking
such steps would fundamentally alter the nature of the good, service, facility, privilege,

advantage, or accommodation being offered or would result in an undue burden.

42 U.S.C. § 12182(b)(2)\(A)(ii)-(iii).

-15-

 
57.

58.

59,

60.

6l.

Case 2:20-cv-00547-KSM Document 1 Filed 01/31/20 Page 16 of 21

The acts alleged herein constitute violations of Title [II of the ADA, and the regulations
promulgated thereunder. Plaintiff, who is a member of a protected class of persons under
the ADA, has a physical disability that substantially limits the major life activity of sight
within the meaning of 42 U.S.C. § 12102(1)(A)-(2)(A). Furthermore, Plaintiff has been
denied full and equal access to the Website, has not been provided services that are
provided to other patrons who are not disabled, and has not been provided any reasonable
accommodation to those services. Defendant has failed to take any prompt and equitable
steps to remedy its discriminatory conduct. These violations are ongoing.

Under 42 U.S.C. § 12188 and the remedies, procedures, and rights set forth and
incorporated therein, Plaintiff, requests relief as set forth below.

SECOND CAUSE OF ACTION
DECLARATORY RELIEF

Plaintiff, on behalf of himself and the Class Members, repeats and realleges every
allegation of the preceding paragraphs as if fully set forth herein.

An actual controversy has arisen and now exists between the parties in that Plaintiff
contends, and is informed and believes that Defendant denies, that its Website contains
access barriers denying blind customers the full and equal access fo the products, services
and facilities of its Website, which Defendant owns, operations and controls, fails to
comply with applicable laws including, but not limited to, Title III of the Americans with
Disabilities Act, 42 U.S.C. § 12182, ef seq. prohibiting discrimination against the blind.

A judicial declaration is necessary and appropriate at this time in order that each of the
parties may know their respective rights and duties and act accordingly.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests this Court grant the following relief:

-16-

 
62.

63.

64,

65.

Case 2:20-cv-00547-KSM Document 1 Filed 01/31/20 Page 17 of 21

A Declaratory Judgment that at the commencement of this action CHRISTMAS CITY
HOTEL was in violation of the specific requirements of Title IIT of the ADA described
above, and the relevant implementing regulations of the ADA, in that CHRISTMAS CITY
HOTEL took no action that was reasonably calculated to ensure that its Website is fully
accessible to, and independently usable by, individuals with visual disabilities;

A permanent injunction pursuant to 42 U.S.C, § 12188(a)(2) and 28 CFR § 36.504(a) which
directs Defendant to take all steps necessary to bring its Website into full compliance with
the requirements set forth in the ADA, and its implementing regulations, so that its Website
is fully accessible to, and independently usable by, blind individuals, and which further
directs that the Court shall retain jurisdiction for a period to be determined to ensure that
Defendant has adopted and is following an institutional policy that will in fact cause it to
remain fully in compliance with the law—the specific injunctive relief requested by
Plaintiff is described more fully in paragraph 8 above;

An award of costs and expenses of this action;

Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. § 12205 and 28 CFR §
36.505, including costs of monitoring Defendant’s compliance with the judgment (see
Hadix v. Johnson, 143 F.3d 246 (6th Cir. 1998), aff'd in part, rev'd in part, 527 U.S, 343
(1999); Jenkins vy. Missouri, 127 F.3d 709 (8th Cir. 1997); Walker v. US. Dep't of Hous.
& Urban Dev., 99 F.3d 761 (Sth Cir. 1996); Stewart v. Gates, 987 F.2d 1450, 1452 (9th
Cir. 1993) (district court should permit compensation for the post judgment monitoring
efforts by the plaintiffs counsel that are “useful and necessary to ensure compliance with
the court's orders”); Garrity v. Sumumu, 752 F.2d 727, 738-39 (1st Cir. 1984); Adams v.

Mathis, 752 F.2d 553 (1 lth Cir. 1985); Willie M. v. Hunt, 732. F.2d 383, 385, 387 (4th Cir,

-17-

 
66.

67.

Dated:

Case 2:20-cv-00547-KSM Document 1 Filed 01/31/20 Page 18 of 21

1984); Bond vy, Stanton, 630 F.2d 1231, 1233-34 (7th Cir. 1980); Northcross v. Board of
Educ., 611 F.2d 624, 637 (6th Cir. 1979) (“Services devoted to reasonable monitoring of
the court's decrees, both to ensure full compliance and to ensure that the plan is indeed
working...are essential to the long-term success of the plaintiff's suit.”) (citing 3“ Circuit's
support for District Court’s award of prospective fees to plaintiff's counsel);

An order certifying the Class under Fed. R. Civ. P. 23(a) & (b)(2) and/or (b)(3), appointing
Plaintiff as Class Representative, and his attorneys as Class Counsel; and

Such other and further relief as this Court deems just and proper.

Philadelphia, Pennsylvania
January 22, 2020

 
    

By: 4/ David S| Glanzbery
David 8. Glanzberg, Esq.
david. glanzberg@gtlawpc.com

123 South Broad Street, Suite 1640
Philadelphia, PA 19109

Tel: (215) 981-5400

Fax: (267) 319-1993

ATTORNEYS FOR PLAINTIFF

-[8-

 
_} Case 2:20-cv-00547-KSM Document 1 Filed 01/31/20 Page 19 of 21, /
IS 44 {Rey. 09/19) antsy CIVIL COVER SHEET DO- 2 as |

lhe JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local mfes of court. This form, approved by the Ju icial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket shect. (SEE INSTRUGTIONS ON NEXT PAGE OF THIS FORM)

I. (a) PLAINTIFFS 5 DEFENDANTS

JOHN MAHONEY, on behalf of himself andfall others siniilarly situated CHRISTMAS CITY HOTEL, L.LC.
i

 

 

i
{b) County of Residence of First Listed Plaintiff, Bucks County . . County of Residence of First Listed Defendant —_
(EXCEPT IN US. PLA wn CASES) / (IN US. PLAINTIFF CASES ONLY)
| NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
b / THE TRACT OF LAND INVOLVED.
L .

{c) Attorneys (Firm Name, Address, and Telephone Ni wber} be Attorneys {if Known}
David S. Glanzberg, Esq., Robert M. Tobia, ‘sq,,Glanzberg Tobia Law,
P.C., 123 S. Broad Street, Ste 1640, Philadelphia, PA 19109,

 

 

215-981-5400 f
i
Il. BASIS OF JURISDICTION fHlace an “Xin One Box Only} tH. CITIZENSHIP OG PRINCEPAL PARTIES ¢Ptace an “NX” in One Box for Plaintiff
i | (For Diversity Cases Guily) j and Que Box for Dejfeaciant)
Ti! iS. Government \ KX 3  Fedgral Question PTF DEF PTF DEF
Plainutt 4 (LLS. Government Not a Party) Citizen of This State | mi p 1 Incorporated or Principal Place a4 od
7 i Z of Business Jn This State
i
22 US. Government \qa versity Citizen of Another State : 0 2/ O 2 incorporated and Principal Place o5 O35
Defendant (Indicate Citizenship of Parties in Tem I) it / of Business In Another State
Citizen or Subject of a Nw 3 © 3. Foreign Nation o6 6
Foreign Country

 

 

 
     

TV. NATURE OF SUTE (Piece an "X" in One Box Only)

     

 

    

   
         

CONT. OR TURE/PE i a S
CO 110 Insurance PERSONAL INJURY PERSONALINJURY | (7 625 Drug Related Seizure O 422 Appeal 28 USC £58 0 375 False Claims Act
G 120 Marine 7 310 Airplane 4 365 Personal Injury ~ of Property 21 USC 881 | 423 Withdrawal O 376 Qui Tam (37 USC
G 136 Miller Act 1 315 Airplane Product Praduat Liability G 690 Other 28 USC 157 3729(a)}
(F 140 Negotiable Tnstrament Liability O 367 Health Caref (1 400 State Reapportionment
CF 150 Recovery of Overpayment | (C1 320 Assault, Libel & Pharmaceutical PROPER PH G 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights O 430 Banks and Banking
iF #51 Medicare Act . C7 330 Federal Employers’ Product Liability O 830 Patent 0 450 Commerce
(F 152 Recovery of Defaulted Liability CO 368 Asbestos Personal (7 835 Patent - Abbreviated 7 460 Deportation
Student Loans 0 340 Marine injury Product New Drug Application $0 470 Racketeer [Influenced and
(Excludes Veterans) 1 345 Marine Product Liability 0 840 Trademark Corrupt Organizations
(7 153 Recovery of Overpayment Liability PERSONAL PROPERTY [222 LABOR SOCISE SECURIT O 480 Consumer Credit
of Veteran’s Benefits 6 350 Motor Vehicle 4 370 Other Fraud 710 Fair Labor Standards O 861 BIA (1395) (15 USC 1681 or 1692}
160 Stockholders’ Suits Ch 355 Motor Vehicle 371 Froth in Lending Act (1 862 Black Lung (923) 0 485 Telephone Consumer
CO 190 Other Contract Product Liability 1) 380 Other Personal 0 720 Labor/Management O 863 DIWC/DEWW (405(8)) Protection Act
C1 $95 Contract Product Liabibigy | 360 Other Personal Property Damage Relations 1 864 SSID Tide XVI 01 490 Cable/Sai TV
17 196 Franchise Injury 1 385 Property Damage 0 740 Railway Labor Act OF 865 RSI (405(g)) 850 Securtties/Commadities/
01 362 Personal Injury - Product Liability O 751 Family and Medical Exchange

 
  
 
  
  

Leave Act G 890 Other Statutory Actions
FEDERAL EE

         

  

    

_REAE PROPER’ PAE 0 790 Other Labor Litigation CH 0 891 Agricultural Acts
F210 Land Condemnation G 440 Other Civil Rights 0 791 Employee Retirement CO) 870 Taxes (1.5. Plaintiff 7 893 Environmental Matters
FD 220 Foreclosure O 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) C1 895 Freedom of Information
F230 Rent Lease & Ejpstinent +] CO) 442 Employment 510 Motions to Vacate 0 871 IRS-Third Party Act
7 240 Torts ta Land LO) 443 Howseng! - Sentence 26 USC 7609 OF 896 Arbitration
V245 Tort Product Liability 4 Accommodations 1 5330 General G 899 Administrative Procedure
“1 290 All Other Real Pupperty 445 Amer. w/Disabilities -[( 535 Death Penalty Act/Review ov Appeal of

i Employment Other: C1) 462 Naturalization Application Agency Decisten
\ 446 Amer. w/Disabilities - | 540 Mandamus & Other | 465 Other Immigration 0 950 Constitutionality of
4 Other O 550 Civil Rights Actions State Statutes

O 555 Prison Condition

0 560 Civil Detainee -
Conditions of
Confinement

NY ‘CT 448 Education

a:
x ORIGIN (Place an OX" in One Box Only)
A |

 

 

 

 

 

 

 

 

 

Original O12 Removed from O 3. Remanded from 4 Reinstatedor O 5 Transferred from © 6 Multiclistrict 8 Multidistrict
Procéeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
i Cite the U.S. Civil Statute under which you are filing (Do sot cite jurisdictional statutes intess diversity):

court Title Ill of the Americans with Disabilities Act

VI. GAUSE OF ACTION Bri¢f description of cause: "
am f

VI. REQUESTED IN | ( (CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if dgmantied in complaint:

COMPLAINT: UNDER RULE 23, F.R.Cy.P. JURY DEMAND; (Yes CINo

 

 

VII, RELATED CASE(S «| oe XY C
IF ANY (bronco) "JUDGE AN wW _spocker NUMBER _ JAN 31 — P0278
DATE SIGNATURE OF ATTORNEY OF RECO! 5
01/31/2020 is! David S. Glanzberg \ NM
ed NN

FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYENG IFP

JUDGE MAG. JUBGE

 

 
Case 2:20-cv-00547-KSM Document 1 Filed 01/31/20 Page 20 of 21

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
{to be used by cowsel or pro se plainiiff to indicate the category of the case for the purpose af assignment to the appropriaie calendar)

Address of Plaintiff: 7203 Centennial Station, Warminster, PA 18974

 

Address of Defendant: 437 Main St, Bethlehem, PA 18018

 

Bucks County

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:
Case Number: Judge: Date Terminated:
Civit cases are deemed related when Yes is answered to any of the following questions:

i. Is this case related to property included in an earlier numbered suit pending or within one year Yes [ No
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [ | No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No
numbered case pending or within one year previously terminated action of this court?

PAGERS

4, ls this case a second or successive habeas corpus, Spent security appeal, or pro se civil rights Yes | | No

case filed by the same iadividual? \

    
  

to any case now pending or within one year previously terminated action in

\__ Miomerat-Law Pro Seyenasigr ‘. Attorney LD. # (if applicable}

L certify that, to my knowledge, the within case Cis
this court except as noted above.

pat: _i7 3l- AOQO

 

 

CIVIL: (Place a ¥ in one category only)

Diversity Juvisdiction Cases:

a

Federal Question Cases;

1. Indemnity Contract, Marine Contract, and All Other Contracts lnsurance Contract and Other Contracts
2. FELA Airplane Personal Injury

3, Jones Act-Personal Injury Assault, Defamation

4, Antitrust Marine Personal Injury

5. Patent Motor Vehicle Personal injury

Other Personal Injury (Please specify):
7. Products Liability

8. Habeas Corpus Products Liability — Asbestos

9, Securities Act(s) Cases All other Diversity Cases

Labor-Management Relations
Civil Rights

MOOOOOOOO =

 

10. Social Security Review Cases (Please specify):
112. All other Federal Question Cases
lease specify): Americans with Disabilities Act (446)

SOOO 0OOOOOoo

 

 

a anime seed

—

 

, ARBIFRATION CERTIFICATION
(The effect of ihis certification is to remove the case from eligibility for arbitration.)

L (David S. Glanzberg

_ counsel of record or pro se plaintiff, do hereby certify:

 

[| bua to Local Civil Rule 53.2, § 3(c) (2). that to the best of my knowledge and belief, the damages recoverable in this civil action case

exceed the sum of $150,000.00 exclusive of interest and costs:
JAN 39 2n29

SRA PA 50820

Attorney-at-Law f Pro Se Plaintiff Attorney 1D. # if applicable}

   

elicf other than monetary damages is sought.

pate 01/21/2020

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

 

Civ, 609 (53018)

 

 
Case 2:20-cv-00547-KSM Document 1 Filed 01/31/20 Page 21 of 21

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

JOHN MAHONEY, on behalf of himself and CIVIL ACTION
all others similarly situated :

¥.
CHRISTMAS CITY HOTEL, L.L.C., : NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C, § 2241 through § 2255. { )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( }

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(c) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special
management cases.)

( Standard Management — Caseg thatdo not fall into any one of the other tracks.

    

 

 

 

 

01/21/2020 Dai r gt DS, John Mahoney
Date Attorney-at-law Attorney for
(215} 981-5400 {267} 319-1993 david.glanzberg@gtlawpc.com
Telephone FAX Number E-Mail Address

(Civ, 660) 10/02

JAN 31 2028

 
